DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 9/14/2020. Claims 1-61 are pending and considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,137,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the control of U.S. Patent No. 10,137,904 is equivalent to the ECU of the instant application. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 18-19, 22, 46-55 and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US-2014/0139369-A1, hereinafter Baba) in view of Nishida (U.S. Patent Number 10,479,377, hereinafter Nishida).
Regarding claim 1, Baba discloses:
a camera disposed at an in-cabin side of a windshield of a vehicle equipped with said vehicular driving assist system, said camera viewing through the windshield at least forward of the equipped vehicle, said camera capturing image data (paragraphs [0034] and [0036]; and FIG. 1A, collision mitigation apparatus-1, monocular camera-3, and collision mitigation ECU-7);
a radar sensor disposed at the equipped vehicle and sensing at least forward of the equipped vehicle, said radar sensor capturing sensor data (paragraphs [0034-0035] and FIG. 1A, collision mitigation apparatus-1, millimeter-wave radar-2, and collision mitigation ECU-7);
wherein captured image data and captured sensor data are provided to an electronic control unit (ECU) (paragraphs [0034-0036] and FIG. 1A, collision mitigation apparatus-1, millimeter-wave radar-2, monocular camera-3, and collision mitigation ECU-7);
wherein said ECU comprises at least one data processor (paragraph [0040]);
wherein image data captured by said camera and sensor data captured by said radar sensor are processed at said ECU (paragraph [0040]);
wherein said ECU, responsive to processing at said ECU of image data captured by said camera and responsive to processing at said ECU of sensor data captured by said radar sensor, provides a driving assist function for the equipped vehicle (paragraph [0062]);
wherein said ECU detects presence of objects forward of the equipped vehicle via processing at said ECU of image data captured by said camera (paragraph [0048]);
wherein said ECU detects presence of objects forward of the equipped vehicle via processing at said ECU of sensor data captured by said radar sensor (paragraph [0042]); and
wherein said ECU determines an error in object detection by determining difference between object detection based on processing at said ECU of image data captured by said camera and object detection based on processing at said ECU of sensor data captured by said radar sensor (paragraph [0060]).
Baba does not disclose that the ECU disables a driving assist function responsive to a determined error in object detection being greater than a threshold error level. However, Nishida discloses a drive assistance system, including the following features:
wherein said ECU disables at least part of the driving assist function (col. 11, line 56 - col. 13, line 21; and FIG. 12, decrease area info acquired? - S61, and forcedly stop automatic drive-S67); and
at least in part responsive to the determined error in object detection being greater than a threshold error level (col. 19, line 59 - col. 20, line 36; FIG. 18, environment recognition system-14, camera-14A, millimeter radar-14B, sensing information acquisition portion-171, and detection performance evaluation portion-179).
Nishida teaches that an automatic driving controller should stop automatic driving based on a comparison of camera images to radar data (col. 13, lines 16-21). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of stopping automatic driving based on a difference between camera image data and radar data of Nishida into the control of a collision mitigation system based on an angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the use of a driving assist system when sensor data is unreliable. 
Regarding claims 2 and 48, Baba further discloses:
wherein the driving assist function comprises a forward collision warning function (paragraph [0062] and FIG. 1A, alert unit-6, and collision mitigation ECU-7).
Regarding claims 3 and 49, Baba further discloses:
wherein the driving assist function comprises an automatic emergency braking function (paragraph [0062] and FIG. 1A, brake ECU-4, engine ECU-5, and collision mitigation ECU-7).
Regarding claims 4 and 50, Baba further discloses:
wherein the driving assist function comprises a pedestrian detection function (paragraphs [0108-0116]).
Regarding claims 5 and 51, Baba does not disclose that the ECU disables a driving assist function responsive to a determined error in object detection being greater than a threshold error level. However, Nishida further discloses:
wherein, responsive to said ECU disabling at least part of the driving assist function, said ECU generates an output to alert a driver of the equipped vehicle that at least part of the driving assist function has been disabled (col. 11, line 56 - col. 13, line 21; and FIG. 12, decrease area info acquired? - S61, notify to switch to manual drive-S65, and forcedly stop automatic drive-S67).
Nishida teaches that an automatic driving controller should stop automatic driving based on a comparison of camera images to radar data (col. 13, lines 16-21). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of stopping automatic driving based on a difference between camera image data and radar data of Nishida into the control of a collision mitigation system based on an angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the use of a driving assist system when sensor data is unreliable. 
Regarding claim 6, Baba further discloses:
wherein said ECU detects presence of vehicles forward of the equipped vehicle via processing at said ECU of sensor data captured by said radar sensor (paragraphs [0042] and [0056]).
Regarding claims 7 and 53, Baba does not disclose that the ECU disables a driving assist function responsive to a determined error in object detection being greater than a threshold error level. However, Nishida further discloses:
wherein the at least part of the driving assist function that is disabled by said ECU comprises the entire driving assist function (col. 11, line 56 - col. 13, line 21; and FIG. 12, decrease area info acquired? - S61, and forcedly stop automatic drive-S67).
Nishida teaches that an automatic driving controller should stop automatic driving based on a comparison of camera images to radar data (col. 13, lines 16-21). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of stopping automatic driving based on a difference between camera image data and radar data of Nishida into the control of a collision mitigation system based on an angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the use of a driving assist system when sensor data is unreliable. 
Regarding claim 8, Baba further discloses:
wherein the error in object detection is determined by said ECU via said ECU determining presence of an object via processing of image data captured by said camera and said ECU failing to detect that detected object via processing of sensor data captured by said radar sensor (paragraph [0061]).
Regarding claim 9, Baba further discloses:
wherein the at least part of the driving assist function that is disabled by said ECU comprises processing of captured sensor data for object detection so that said ECU provides the driving assist function responsive to processing of image data captured by said camera (paragraphs [0061-0062] and FIG. 2, overlapping domain of radar and image error domains is present? - S15, and collision mitigation control-S18).
Regarding claim 10, Baba further discloses:
wherein the error in object detection is determined by said ECU via said ECU determining presence of an object via processing of sensor data captured by said radar sensor and said ECU failing to detect that detected object via processing of image data captured by said camera (paragraph [0061]).
Regarding claim 11, Baba further discloses:
wherein the at least part of the driving assist function that is disabled by said ECU comprises processing of captured image data for object detection so that said ECU provides the driving assist function responsive to processing of sensor data captured by said radar sensor (paragraphs [0061-0062] and FIG. 2, overlapping domain of radar and image error domains is present? - S15, and collision mitigation control-S18).
Regarding claim 12, Baba further discloses:
wherein the error in object detection is determined by said ECU via said ECU determining misalignment of said radar sensor relative to said camera (paragraph [0060]).
Regarding claim 13, Baba further discloses:
wherein said ECU determines misalignment of said radar sensor relative to said camera responsive to (paragraph [0060]);
(i) detecting an object at a first location via processing of image data captured by said camera (paragraph [0048]);
(ii) detecting that detected object at a second location via processing of sensor data captured by said radar sensor (paragraph [0042]); and
(iii) determining that the second location of the detected object is different from the first location of the detected object by at least a threshold amount (paragraph [0060] and FIG. 3, horizontal azimuth angle of the detection point of the image object-Pi, and horizontal azimuth angle of the detection point of the radar object-Pr).
Regarding claim 14, Baba further discloses:
wherein said ECU, via processing of image data captured by said camera, determines a vision-based angle of the detected object relative to the equipped vehicle, and wherein said ECU, via processing of sensor data captured by said radar sensor, determines a sensor-based angle of the detected object relative to the equipped vehicle (paragraphs [0040], [0042], and [0048]); and
wherein said ECU determines an angle difference between the determined vision-based angle and the determined sensor-based angle (paragraph [0060]).
Baba does not disclose that the ECU disables a driving assist function responsive to a determined error in object detection being greater than a threshold error level. However, Nishida further discloses:
wherein said ECU disables the driving assist function (col. 11, line 56 - col. 13, line 21; and FIG. 12, decrease area info acquired? - S61, and forcedly stop automatic drive-S67); and
at least in part responsive to the determined angle difference being greater than a disable threshold angle (col. 19, line 59 - col. 20, line 36; FIG. 18, environment recognition system-14, camera-14A, millimeter radar-14B, sensing information acquisition portion-171, and detection performance evaluation portion-179).
Nishida teaches that an automatic driving controller should stop automatic driving based on a comparison of camera images to radar data (col. 13, lines 16-21). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of stopping automatic driving based on a difference between camera image data and radar data of Nishida into the control of a collision mitigation system based on an angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the use of a driving assist system when sensor data is unreliable. 
Regarding claims 18 and 59, Baba does not disclose that the ECU disables a driving assist function responsive to a determined error in object detection being greater than a threshold error level. However, Nishida further discloses:
wherein said ECU disables the driving assist function responsive at least in part to a vehicle speed of the equipped vehicle being greater than a threshold speed (col. 20, line 59 - col. 21, line 16; and FIG. 18, environment recognition system-14, camera-14A, millimeter radar-14B, sensing information acquisition portion-171, and detection performance evaluation portion-179).
Nishida teaches that an automatic driving controller should consider the comparison of camera images to radar data, as well as considering the vehicle speed (col. 20, line 59 - col. 21, line 16). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of stopping automatic driving based on camera image data, radar data, and vehicle speed of Nishida into the control of a collision mitigation system based on an angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the use of a driving assist system when sensor data is unreliable and the vehicle is moving quickly.
Regarding claims 19 and 60, Baba does not disclose that the ECU disables a driving assist function responsive to a determined error in object detection being greater than a threshold error level. However, Nishida further discloses:
wherein said ECU disables the driving assist function (col. 11, line 56 - col. 13, line 21; and FIG. 12, decrease area info acquired? - S61, and forcedly stop automatic drive-S67); 
responsive at least in part to the determined error in object detection being greater than the threshold error level (col. 19, line 59 - col. 20, line 36; FIG. 18, environment recognition system-14, camera-14A, millimeter radar-14B, sensing information acquisition portion-171, and detection performance evaluation portion-179); and
for a threshold period of time (col. 18, lines 14-23).
Nishida teaches that sensors may experience temporary unstable detection results (col. 18, lines 14-23). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of stopping automatic driving based on a difference between camera image data and radar data of Nishida into the control of a collision mitigation system based on an angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the use of a driving assist system when sensor data is unreliable. 

Regarding claim 22, Baba further discloses:
wherein said radar sensor is disposed at a front portion of the equipped vehicle (paragraph [0035]).
Regarding claim 46, Baba further discloses:
a camera disposed at an in-cabin side of a windshield of a vehicle equipped with said vehicular driving assist system, said camera viewing through the windshield at least forward of the equipped vehicle, said camera capturing image data (paragraphs [0034] and [0036]; and FIG. 1A, collision mitigation apparatus-1, monocular camera-3, and collision mitigation ECU-7);
a non-vision sensor disposed at the equipped vehicle and sensing at least forward of the equipped vehicle, said non-vision sensor capturing sensor data (paragraphs [0034-0035] and FIG. 1A, collision mitigation apparatus-1, millimeter-wave radar-2, and collision mitigation ECU-7);
wherein captured image data and captured sensor data are provided to an electronic control unit (ECU) (paragraphs [0034-0036] and FIG. 1A, collision mitigation apparatus-1, millimeter-wave radar-2, monocular camera-3, and collision mitigation ECU-7);
wherein said ECU comprises at least one data processor (paragraph [0040]);
wherein image data captured by said camera and sensor data captured by said non-vision sensor are processed at said ECU (paragraph [0040]);
wherein said ECU, responsive to processing at said ECU of image data captured by said camera and responsive to processing at said ECU of sensor data captured by said non-vision sensor, provides a driving assist function for the equipped vehicle (paragraph [0062]);
wherein said ECU detects presence of objects forward of the equipped vehicle via processing at said ECU of image data captured by said camera (paragraph [0048]);
wherein said ECU detects presence of objects forward of the equipped vehicle via processing at said ECU of sensor data captured by said non-vision sensor (paragraph [0042]); and
wherein said ECU determines an error in object detection by determining misalignment of said non-vision sensor relative to said camera (paragraph [0060]).
Baba does not disclose that the ECU disables a driving assist function responsive to a determined error in object detection being greater than a threshold error level. However, Nishida further discloses:
wherein said ECU disables at least part of the driving assist function (col. 11, line 56 - col. 13, line 21; and FIG. 12, decrease area info acquired? - S61, and forcedly stop automatic drive-S67); and
at least in part responsive to the determined error in object detection being greater than a threshold error level (col. 19, line 59 - col. 20, line 36; FIG. 18, environment recognition system-14, camera-14A, millimeter radar-14B, sensing information acquisition portion-171, and detection performance evaluation portion-179).
Nishida teaches that an automatic driving controller should stop automatic driving based on a comparison of camera images to radar data (col. 13, lines 16-21). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of stopping automatic driving based on a difference between camera image data and radar data of Nishida into the control of a collision mitigation system based on an angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the use of a driving assist system when sensor data is unreliable. 
Regarding claim 47, Baba further discloses:
wherein said ECU determines the error in object detection by determining difference between object detection based on processing at said ECU of image data captured by said camera and object detection based on processing at said ECU of sensor data captured by said non-vision sensor (paragraph [0060]).
Regarding claim 52, Baba further discloses:
wherein said ECU detects presence of vehicles forward of the equipped vehicle via processing at said ECU of sensor data captured by said non-vision sensor (paragraphs [0042] and [0056]).
Regarding claim 54, Baba further discloses:
wherein said ECU determines misalignment of said non-vision sensor relative to said camera responsive to (paragraph [0060]);
(i) detecting an object at a first location via processing of image data captured by said camera (paragraph [0048]);
(ii) detecting that detected object at a second location via processing of sensor data captured by said non-vision sensor (paragraph [0042]); and
(iii) determining that the second location of the detected object is different from the first location of the detected object by at least a threshold amount (paragraph [0060] and FIG. 3, horizontal azimuth angle of the detection point of the image object-Pi, and horizontal azimuth angle of the detection point of the radar object-Pr).
Regarding claim 55, Baba further discloses:
wherein said ECU, via processing of image data captured by said camera, determines a vision-based angle of the detected object relative to the equipped vehicle, and wherein said ECU, via processing of sensor data captured by said non-vision sensor, determines a sensor-based angle of the detected object relative to the equipped vehicle (paragraphs [0040], [0042], and [0048]); and
wherein said ECU determines an angle difference between the determined vision-based angle and the determined sensor-based angle (paragraph [0060]).
Baba does not disclose that the ECU disables a driving assist function responsive to a determined error in object detection being greater than a threshold error level. However, Nishida further discloses:
wherein said ECU disables the driving assist function (col. 11, line 56 - col. 13, line 21; and FIG. 12, decrease area info acquired? - S61, and forcedly stop automatic drive-S67); and
at least in part responsive to the determined angle difference being greater than a disable threshold angle (col. 19, line 59 - col. 20, line 36; FIG. 18, environment recognition system-14, camera-14A, millimeter radar-14B, sensing information acquisition portion-171, and detection performance evaluation portion-179).
Nishida teaches that an automatic driving controller should stop automatic driving based on a comparison of camera images to radar data (col. 13, lines 16-21). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of stopping automatic driving based on a difference between camera image data and radar data of Nishida into the control of a collision mitigation system based on an angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the use of a driving assist system when sensor data is unreliable. 
Regarding claim 61, Baba further discloses:
wherein said non-vision sensor is disposed at a front portion of the equipped vehicle (paragraph [0035]).

Claims 15, 20 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Nishida, as applied to claims 1, 14 and 55 above, and further in view of Nanami (U.S. Patent Number 8,466,827, hereinafter Nanami).
Regarding claims 15 and 56, Baba in view of Nishida does not disclose a corrected angle of the detected vehicle. However, Nanami discloses an object detecting device, including the following features:
wherein, responsive at least in part to the determined angle difference being greater than a correction threshold angle and less than the disable threshold angle (col. 7, lines 26-52); and
said ECU provides a corrected angle of the detected object relative to the equipped vehicle for use with the driving assist function (col. 8, lines 1-19).
Nanami teaches that an electronic control unit controls braking force based on the position of a target vehicle determined by camera image data corrected by radar detection data (col. 8, lines 1-19). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate controlling vehicle brakes based on a calculation of the position of another vehicle determined by camera image data corrected by radar detection data of Nanami into the control of the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba in view of Nishida. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, since small angle differences reflect expected variation and should be corrected; while large angle differences could reflect a significant error, such that the data should not control the driver assistance function. Nanami relates generally to an object detecting device which detects an object based on a detection result by a radar device and an image captured by an image capture device (col. 1, lines 9-11).
Regarding claim 20, Baba in view of Nishida does not disclose sensor fusion. However, Nanami further discloses:
wherein captured image data and captured sensor data are fused at said ECU (col. 4, line 53 - col. 5, line 13; and FIG. 1, monocular camera-12, millimeter-wave radar-14, and DSS ECU-30).
Nanami teaches that an ECU should perform sensor fusion on data from a camera and a millimeter-wave radar (col. 4, lines 53-64). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the sensor fusion of Nanami into the control of the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba in view of Nishida. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of acquiring useful data from the camera and radar sensor. A person of ordinary skill would be familiar with sensor fusion.

Claims 17, 21 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Nishida, as applied to claims 1 and 46 above, and further in view of Kambe et al. (US-2014/0340518-A1, hereinafter Kambe).
Regarding claims 17 and 58, Baba in view of Nishida does not disclose determining an error in object detection responsive to a vehicle speed of the equipped vehicle being greater than a threshold speed. However, Kambe discloses a method of correcting axial deviation, including the following features:
wherein said ECU operates to determine the error in object detection (paragraphs [0068-0073] and FIG. 3, driving support processing unit-4, radar deviation angle correction unit-33, and camera deviation angle correction unit-34); and
responsive at least in part to a vehicle speed of the equipped vehicle being greater than a threshold speed (paragraph [0082]).
Kambe teaches that a driving support device should use corrected camera and radar angle data in conjunction with driving condition information such as vehicle speed in order to provide driving support (paragraph [0082]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of using corrected camera and radar data with driving condition information of Kambe into the control of the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba in view of Nishida. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of considering vehicle speed in driving assistance decisions. A person of ordinary skill would know that sensor errors become more critical when a vehicle is moving at a high rate of speed.
Regarding claim 21, Baba in view of Nishida does not disclose a CMOS camera. However, Kambe further discloses:
wherein said camera comprises a CMOS camera (paragraph [0037]).
Kambe teaches that the onboard camera can be a CMOS camera (paragraph [0037]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the CMOS camera of Kambe into the control of the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba in view of Nishida. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of obtaining images of objects ahead of the equipped vehicle. A person of ordinary skill would be familiar with the use of a CMOS camera in vehicle driving assistance systems.

Claims 23, 25-37, 41-42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Achenbach et al. (US-2014/0160284-A1, hereinafter Achenbach) and Nishida.
Regarding claim 23, Baba further discloses:
a camera disposed at an in-cabin side of a windshield of a vehicle equipped with said vehicular driving assist system, said camera viewing through the windshield at least forward of the equipped vehicle, said camera capturing image data (paragraphs [0034] and [0036]; and FIG. 1A, collision mitigation apparatus-1, monocular camera-3, and collision mitigation ECU-7);
wherein captured image data and captured sensor data are provided to an electronic control unit (ECU) (paragraphs [0034-0036] and FIG. 1A, collision mitigation apparatus-1, millimeter-wave radar-2, monocular camera-3, and collision mitigation ECU-7);
wherein said ECU comprises at least one data processor (paragraph [0040]);
wherein image data captured by said camera and sensor data are processed at said ECU (paragraph [0040]);
wherein said ECU, responsive to processing at said ECU of image data captured by said camera and responsive to processing at said ECU of sensor data, provides a driving assist function for the equipped vehicle (paragraph [0062]);
wherein said ECU detects presence of objects forward of the equipped vehicle via processing at said ECU of image data captured by said camera (paragraph [0048]);
wherein said ECU detects presence of objects forward of the equipped vehicle via processing at said ECU of sensor data (paragraph [0042]); and
wherein said ECU determines an error in object detection by determining difference between object detection based on processing at said ECU of image data captured by said camera and object detection based on processing at said ECU of sensor data (paragraph [0060]).
Baba does not disclose that the second sensor is a lidar sensor. However, Achenbach discloses a vehicle camera system, including the following features:
a 3D lidar sensor disposed at the equipped vehicle and sensing at least forward of the equipped vehicle, said 3D lidar sensor capturing sensor data (paragraphs [0021] and [0068], Examiner notes that a lidar sensor is, by definition, a 3D lidar sensor. A lidar sensor calculates a three-dimensional digital model of a nearby environment.); and
captured by said 3D lidar sensor (paragraphs [0021] and [0068]).
Achenbach teaches that a lidar sensor can be installed on the inside of a front windshield of a vehicle (paragraphs [0021] and [0068]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the windshield lidar sensor of Achenbach into the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing secondary data indicating the location of objects ahead of a vehicle. A person of ordinary skill would be familiar with the use of lidar sensors in vehicle driving assist systems.
Baba in view of Achenbach does not disclose that the ECU disables a driving assist function responsive to a determined error in object detection being greater than a threshold error level. However, Nishida further discloses:
wherein said ECU disables at least part of the driving assist function (col. 11, line 56 - col. 13, line 21; and FIG. 12, decrease area info acquired? - S61, and forcedly stop automatic drive-S67); and
at least in part responsive to the determined error in object detection being greater than a threshold error level (col. 19, line 59 - col. 20, line 36; FIG. 18, environment recognition system-14, camera-14A, millimeter radar-14B, sensing information acquisition portion-171, and detection performance evaluation portion-179).
Nishida teaches that an automatic driving controller should stop automatic driving based on a comparison of camera images to secondary sensor data (col. 13, lines 16-21). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of stopping automatic driving based on a difference between camera image data and secondary sensor data of Nishida into the control of a collision mitigation system based on an angle difference between the horizontal azimuth angle of the detection point of an object based on secondary sensor data and camera image data of Baba in view of Achenbach. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the use of a driving assist system when sensor data is unreliable. 
Regarding claim 25, Baba further discloses:
wherein the driving assist function comprises a forward collision warning function (paragraph [0062] and FIG. 1A, alert unit-6, and collision mitigation ECU-7).
Regarding claim 26, Baba further discloses:
wherein the driving assist function comprises an automatic emergency braking function (paragraph [0062] and FIG. 1A, brake ECU-4, engine ECU-5, and collision mitigation ECU-7).
Regarding claim 27, Baba further discloses:
wherein the driving assist function comprises a pedestrian detection function (paragraphs [0108-0116]).
Regarding claim 28, Baba in view of Achenbach does not disclose that the ECU disables a driving assist function responsive to a determined error in object detection being greater than a threshold error level. However, Nishida further discloses:
wherein, responsive to said ECU disabling at least part of the driving assist function, said ECU generates an output to alert a driver of the equipped vehicle that at least part of the driving assist function has been disabled (col. 11, line 56 - col. 13, line 21; and FIG. 12, decrease area info acquired? - S61, notify to switch to manual drive-S65, and forcedly stop automatic drive-S67).
Nishida teaches that an automatic driving controller should stop automatic driving based on a comparison of camera images to secondary sensor data (col. 13, lines 16-21). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of stopping automatic driving based on a difference between camera image data and secondary sensor data of Nishida into the control of a collision mitigation system based on an angle difference between the horizontal azimuth angle of the detection point of an object based on secondary sensor and camera image data of Baba in view of Achenbach. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the use of a driving assist system when sensor data is unreliable. 
Regarding claim 29, Baba does not disclose that the second sensor is a lidar sensor. However, Achenbach further discloses:
wherein said ECU (paragraph [0026] and FIG. 4C, main printed circuit board (PCB) - 16, and digital image processor-20);
detects presence of vehicles forward of the equipped vehicle via processing at said ECU of sensor data (paragraph [0021]); and
captured by said 3D lidar sensor (paragraph [0068]).
Achenbach teaches that a lidar sensor can be installed on the inside of a front windshield of a vehicle (paragraphs [0021] and [0068]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the windshield lidar sensor of Achenbach into the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing secondary data indicating the location of objects ahead of a vehicle. A person of ordinary skill would be familiar with the use of lidar sensors in vehicle driving assist systems.
Regarding claim 30, Baba in view of Achenbach does not disclose that the ECU disables a driving assist function responsive to a determined error in object detection being greater than a threshold error level. However, Nishida further discloses:
wherein the at least part of the driving assist function that is disabled by said ECU comprises the entire driving assist function (col. 11, line 56 - col. 13, line 21; and FIG. 12, decrease area info acquired? - S61, and forcedly stop automatic drive-S67).
Nishida teaches that an automatic driving controller should stop automatic driving based on a comparison of camera images to secondary sensor data (col. 13, lines 16-21). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of stopping automatic driving based on a difference between camera image data and secondary sensor data of Nishida into the control of a collision mitigation system based on an angle difference between the horizontal azimuth angle of the detection point of an object based on secondary sensor data and camera image data of Baba in view of Achenbach. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the use of a driving assist system when sensor data is unreliable. 
Regarding claim 31, Baba further discloses:
wherein the error in object detection is determined by said ECU via said ECU determining presence of an object via processing of image data captured by said camera and said ECU failing to detect that detected object via processing of sensor data (paragraph [0061]).
Baba does not disclose that the second sensor is a lidar sensor. However, Achenbach further discloses:
captured by said 3D lidar sensor (paragraphs [0021] and [0068]).
Achenbach teaches that a lidar sensor can be installed on the inside of a front windshield of a vehicle (paragraphs [0021] and [0068]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the windshield lidar sensor of Achenbach into the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing secondary data indicating the location of objects ahead of a vehicle. A person of ordinary skill would be familiar with the use of lidar sensors in vehicle driving assist systems.
Regarding claim 32, Baba further discloses:
wherein the at least part of the driving assist function that is disabled by said ECU comprises processing of captured sensor data for object detection so that said ECU provides the driving assist function responsive to processing of image data captured by said camera (paragraphs [0061-0062] and FIG. 2, overlapping domain of radar and image error domains is present? - S15, and collision mitigation control-S18).
Regarding claim 33, Baba further discloses:
wherein the error in object detection is determined by said ECU via said ECU determining presence of an object via processing of sensor data and said ECU failing to detect that detected object via processing of image data captured by said camera (paragraph [0061]).
Baba does not disclose that the second sensor is a lidar sensor. However, Achenbach further discloses:
captured by said 3D lidar sensor (paragraphs [0021] and [0068]).
Achenbach teaches that a lidar sensor can be installed on the inside of a front windshield of a vehicle (paragraphs [0021] and [0068]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the windshield lidar sensor of Achenbach into the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing secondary data indicating the location of objects ahead of a vehicle. A person of ordinary skill would be familiar with the use of lidar sensors in vehicle driving assist systems.
Regarding claim 34, Baba further discloses:
wherein the at least part of the driving assist function that is disabled by said ECU comprises processing of captured image data for object detection so that said ECU provides the driving assist function responsive to processing of sensor data (paragraphs [0061-0062] and FIG. 2, overlapping domain of radar and image error domains is present? - S15, and collision mitigation control-S18).
Baba does not disclose that the second sensor is a lidar sensor. However, Achenbach further discloses:
captured by said 3D lidar sensor (paragraphs [0021] and [0068]).
Achenbach teaches that a lidar sensor can be installed on the inside of a front windshield of a vehicle (paragraphs [0021] and [0068]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the windshield lidar sensor of Achenbach into the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing secondary data indicating the location of objects ahead of a vehicle. A person of ordinary skill would be familiar with the use of lidar sensors in vehicle driving assist systems.
Regarding claim 35, Baba further discloses:
wherein the error in object detection is determined by said ECU via said ECU determining misalignment relative to said camera (paragraph [0060]).
Baba does not disclose that the second sensor is a lidar sensor. However, Achenbach further discloses:
of said 3D lidar sensor (paragraphs [0021] and [0068]).
Achenbach teaches that a lidar sensor can be installed on the inside of a front windshield of a vehicle (paragraphs [0021] and [0068]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the windshield lidar sensor of Achenbach into the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing secondary data indicating the location of objects ahead of a vehicle. A person of ordinary skill would be familiar with the use of lidar sensors in vehicle driving assist systems.
Regarding claim 36, Baba further discloses:
wherein said ECU determines misalignment relative to said camera responsive to (paragraph [0060]);
(i) detecting an object at a first location via processing of image data captured by said camera (paragraph [0048]);
(ii) detecting that detected object at a second location via processing of sensor data (paragraph [0042]); and
(iii) determining that the second location of the detected object is different from the first location of the detected object by at least a threshold amount (paragraph [0060] and FIG. 3, horizontal azimuth angle of the detection point of the image object-Pi, and horizontal azimuth angle of the detection point of the radar object-Pr).
Baba does not disclose that the second sensor is a lidar sensor. However, Achenbach further discloses:
of said 3D lidar sensor (paragraphs [0021] and [0068]); and
captured by said 3D lidar sensor (paragraphs [0021] and [0068]).
Achenbach teaches that a lidar sensor can be installed on the inside of a front windshield of a vehicle (paragraphs [0021] and [0068]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the windshield lidar sensor of Achenbach into the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing secondary data indicating the location of objects ahead of a vehicle. A person of ordinary skill would be familiar with the use of lidar sensors in vehicle driving assist systems.
Regarding claim 37, Baba further discloses:
wherein said ECU, via processing of image data captured by said camera, determines a vision-based angle of the detected object relative to the equipped vehicle, and wherein said ECU, determines a sensor-based angle of the detected object relative to the equipped vehicle (paragraphs [0040], [0042], and [0048]); and
wherein said ECU determines an angle difference between the determined vision-based angle and the determined sensor-based angle (paragraph [0060]).
Baba does not disclose that the second sensor is a lidar sensor. However, Achenbach further discloses:
via processing of sensor data captured by said 3D lidar sensor (paragraphs [0021] and [0068]).
Achenbach teaches that a lidar sensor can be installed on the inside of a front windshield of a vehicle (paragraphs [0021] and [0068]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the windshield lidar sensor of Achenbach into the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing secondary data indicating the location of objects ahead of a vehicle. A person of ordinary skill would be familiar with the use of lidar sensors in vehicle driving assist systems.
Baba in view of Achenbach does not disclose that the ECU disables a driving assist function responsive to a determined error in object detection being greater than a threshold error level. However, Nishida further discloses:
wherein said ECU disables the driving assist function (col. 11, line 56 - col. 13, line 21; and FIG. 12, decrease area info acquired? - S61, and forcedly stop automatic drive-S67); and
at least in part responsive to the determined angle difference being greater than a disable threshold angle (col. 19, line 59 - col. 20, line 36; FIG. 18, environment recognition system-14, camera-14A, millimeter radar-14B, sensing information acquisition portion-171, and detection performance evaluation portion-179).
Nishida teaches that an automatic driving controller should stop automatic driving based on a comparison of camera images to secondary sensor data (col. 13, lines 16-21). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of stopping automatic driving based on a difference between camera image data and secondary sensor data of Nishida into the control of a collision mitigation system based on an angle difference between the horizontal azimuth angle of the detection point of an object based on secondary sensor data and camera image data of Baba in view of Achenbach. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the use of a driving assist system when sensor data is unreliable. 
Regarding claim 41, Baba in view of Achenbach does not disclose that the ECU disables a driving assist function responsive to a determined error in object detection being greater than a threshold error level. However, Nishida further discloses:
wherein said ECU disables the driving assist function responsive at least in part to a vehicle speed of the equipped vehicle being greater than a threshold speed (col. 20, line 59 - col. 21, line 16; and FIG. 18, environment recognition system-14, camera-14A, millimeter radar-14B, sensing information acquisition portion-171, and detection performance evaluation portion-179).
Nishida teaches that an automatic driving controller should consider the comparison of camera images to secondary sensor data, as well as considering the vehicle speed (col. 20, line 59 - col. 21, line 16). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of stopping automatic driving based on camera image data, secondary sensor data, and vehicle speed of Nishida into the control of a collision mitigation system based on an angle difference between the horizontal azimuth angle of the detection point of an object based on secondary sensor data and camera image data of Baba in view of Achenbach. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the use of a driving assist system when sensor data is unreliable and the vehicle is moving quickly.
Regarding claim 42, Baba in view of Achenbach does not disclose that the ECU disables a driving assist function responsive to a determined error in object detection being greater than a threshold error level. However, Nishida further discloses:
wherein said ECU disables the driving assist function (col. 11, line 56 - col. 13, line 21; and FIG. 12, decrease area info acquired? - S61, and forcedly stop automatic drive-S67); 
responsive at least in part to the determined error in object detection being greater than the threshold error level (col. 19, line 59 - col. 20, line 36; FIG. 18, environment recognition system-14, camera-14A, millimeter radar-14B, sensing information acquisition portion-171, and detection performance evaluation portion-179); and
for a threshold period of time (col. 18, lines 14-23).
Nishida teaches that sensors may experience temporary unstable detection results (col. 18, lines 14-23). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of stopping automatic driving based on a difference between camera image data and secondary sensor data of Nishida into the control of a collision mitigation system based on an angle difference between the horizontal azimuth angle of the detection point of an object based on secondary sensor data and camera image data of Baba in view of Achenbach. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the use of a driving assist system when sensor data is unreliable. 
Regarding claim 44, Baba does not disclose a CMOS camera. However, Achenbach further discloses:
wherein said camera comprises a CMOS camera (paragraph [0028]).
Achenbach teaches that the camera may be a CMOS camera (paragraph [0028]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the CMOS camera of Achenbach into the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on secondary sensor data and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing image data. A person of ordinary skill would be familiar with the use of CMOS cameras in vehicle driving assist systems.
Regarding claim 45, Baba does not disclose that the second sensor is a lidar sensor. However, Achenbach further discloses:
wherein said 3D lidar sensor is disposed at a front portion of the equipped vehicle (paragraphs [0021] and [0068]).
Achenbach teaches that a lidar sensor can be installed on the inside of a front windshield of a vehicle (paragraphs [0021] and [0068]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the windshield lidar sensor of Achenbach into the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on radar and camera image data of Baba. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing secondary data indicating the location of objects ahead of a vehicle. A person of ordinary skill would be familiar with the use of lidar sensors in vehicle driving assist systems.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Achenbach and Nishida, as applied to claim 23 above, and further in view of Borcs et al. (A Model-Based Approach for Fast Vehicle Detection in Continuously Streamed Urban LIDAR Point Clouds, Asian Conference on Computer Vision, ACCV 2014 Workshops, pp. 413-425, hereinafter Borcs).
Regarding claim 24, Baba in view of Achenbach and Nishida does not disclose that the captured sensor data comprises a three dimensional point cloud of data. However, Borcs discloses the use of a LIDAR system in which data is continuously streamed from a laser sensor mounted onto a moving vehicle, including the following features:
wherein the captured sensor data comprises a three dimensional point cloud of data (pp. 413-414).
Borcs teaches that a vehicle LIDAR mapping system is able to rapidly acquire large-scale 3-D point cloud data for real-time vision (pp. 413-414). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the point cloud data of Borcs into the control of a collision mitigation system based on an angle difference between the horizontal azimuth angle of the detection point of an object based on secondary sensor data and camera image data of Baba in view of Achenbach and Nishida. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing secondary data indicating the location of objects ahead of a vehicle. A person of ordinary skill would know that a LIDAR sensor calculates a three-dimensional model of a nearby environment using point cloud data.



Claims 38 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Achenbach and Nishida, as applied to claims 23 and 37 above, and further in view of Nanami.
Regarding claim 38, Baba in view of Achenbach and Nishida does not disclose a corrected angle of the detected vehicle. However, Nanami further discloses:
wherein, responsive at least in part to the determined angle difference being greater than a correction threshold angle and less than the disable threshold angle (col. 7, lines 26-52); and
said ECU provides a corrected angle of the detected object relative to the equipped vehicle for use with the driving assist function (col. 8, lines 1-19).
Nanami teaches that an electronic control unit controls braking force based on the position of a target vehicle determined by camera image data corrected by secondary sensor data (col. 8, lines 1-19). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate controlling vehicle brakes based on a calculation of the position of another vehicle determined by camera image data corrected by secondary sensor data of Nanami into the control of the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on secondary sensor data and camera image data of Baba in view of Achenbach and Nishida. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, since small angle differences reflect expected variation and should be corrected; while large angle differences could reflect a significant error, such that the data should not control the driver assistance function. Nanami relates generally to an object detecting device which detects an object based on a detection result by a radar device and an image captured by an image capture device (col. 1, lines 9-11).


Regarding claim 43, Baba in view of Achenbach and Nishida does not disclose sensor fusion. However, Nanami further discloses:
wherein captured image data and captured sensor data are fused at said ECU (col. 4, line 53 - col. 5, line 13; and FIG. 1, monocular camera-12, millimeter-wave radar-14, and DSS ECU-30).
Nanami teaches that an ECU should perform sensor fusion on data from a camera and a secondary sensor (col. 4, lines 53-64). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the sensor fusion of Nanami into the control of the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on secondary sensor data and camera image data of Baba in view of Achenbach and Nishida. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of acquiring useful data from the camera and radar sensor. A person of ordinary skill would be familiar with sensor fusion.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Baba in view of Achenbach and Nishida, as applied to claim 23 above, and further in view of Kambe.
Regarding claim 40, Baba in view of Achenbach and Nishida does not disclose determining an error in object detection responsive to a vehicle speed of the equipped vehicle being greater than a threshold speed. However, Kambe further discloses:
wherein said ECU operates to determine the error in object detection (paragraphs [0068-0073] and FIG. 3, driving support processing unit-4, radar deviation angle correction unit-33, and camera deviation angle correction unit-34); and
responsive at least in part to a vehicle speed of the equipped vehicle being greater than a threshold speed (paragraph [0082]).
Kambe teaches that a driving support device should use corrected camera and secondary sensor angle data in conjunction with driving condition information such as vehicle speed in order to provide driving support (paragraph [0082]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of using corrected camera and secondary sensor data with driving condition information of Kambe into the control of the collision mitigation system based on the angle difference between the horizontal azimuth angle of the detection point of an object based on secondary sensor and camera image data of Baba in view of Achenbach and Nishida. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of considering vehicle speed in driving assistance decisions. A person of ordinary skill would know that sensor errors become more critical when a vehicle is moving at a high rate of speed.

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sawamoto (US-2017/0080929-A1) discloses a vehicle with an assistance control ECU which receives data from a camera and a radar sensor. The ECU controls the operation of the assistive means when the object detected by the camera is identified as the same object detected by the radar sensor.
Voorheis et al. (US-2017/0205506-A1) discloses a pedestrian collision avoidance system for a vehicle including a radar sensor, a video camera, and an ECU. The ECU determines a distance to the pedestrian based on the radar information, and determines a characteristic of the pedestrian based on the video information, the distance, and a database.
Ogawa et al., Pedestrian Detection and Tracking using in-vehicle Lidar for Automotive Application, 2011 IEEE Intelligent Vehicles Symposium (IV), Baden-Baden, Germany, June 5-9, 2011, pp. 734-739, discloses an advanced driver assistance system (ADAS) using a Lidar sensor inside a vehicle cabin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667